Citation Nr: 1746089	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet, to include tinea pedis.

2.  Entitlement to a compensable initial rating for abdominal scar, following hernia repair.

3.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to August 1967.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a June 2017 videconference hearing before the Board.  A transcript has been associated with the record. 

The Veteran claimed entitlement to service connection for a skin condition, and in subsequent statements discussed skin symptoms of his feet, and was diagnosed as having tinea pedis.  Therefore, the Board has characterized the Veteran's claim as one of service connection for a skin disability of the feet, to include tinea pedis, and will address whether service connection is warranted for a skin disability of the feet, however diagnosed.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a skin condition of the groin has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A skin condition of the feet, to include tinea pedis

The Veteran claimed entitlement to service connection for a skin condition, and a rating decision denied service connection for tinea pedis of the feet.  Service treatment records show that the Veteran had a minor fungal infection of his feet in March 1967.  VA treatment record from September 2011 indicated that the Veteran experienced tinea pedis that had reportedly been chronic and persistent over decades.  As such, he was offered oral antifungals given the prior failed treatment with topical antifungals; however, the Veteran was very reluctant to take oral medications.  

At VA examination in December 2012, the Veteran was noted to have had tinea pedis in 2011 and 1967.  The Veteran reported that he experienced itchiness for several years, and a rash on his feet.  Examination revealed infection of the skin less than 5 percent, not of exposed areas, erythematous skin on feet in moccasin distribution bilaterally, and all toenails as discolored, brittle, curved with subungual debris, and no dystrophy of the nails.  The examiner opined that it was less likely than not the Veteran's skin condition was related to service.  He reasoned that tinea pedis was treated in 1967 during service, but there were no post-military records documenting continuity and chronicity of the condition.  

The Board finds that the VA examiner's opinion is inadequate because of its reliance on an absence of medical documentation without discussing the Veteran's reported symptomatology, to include itchiness and a rash on his feet for several years.  Specifically, the examiner did not discuss the Veteran's contentions, but rather merely restated them.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary to obtain a new VA examination and opinion.  

Adominal Scar, status post hernia repair

The Veteran was afforded a December 2012 VA examination to consider his inguinal hernia repair, for which he was service-connected for an abdominal scar, status-post hernia repair.  During the examination the Veteran mistakenly told the examiner that he was provided a left inguinal hernia repair during service, later receiving a right inguinal hernia repair.  Later, when the examiner reviewed the service treatment records he observed that in August 1966 the Veteran underwent a right inguinal hernia repair; however, attempts to reach the Veteran for further clarification failed.  As such, it appears that the scar that was evaluated and described during the examination refers to the left inguinal hernia repair residuals, rather than the right inguinal hernia repair residuals, which based on the examiner's reasoning, and in-service events, are those which were service connected.  In addition, at his hearing, the Veteran described experiencing weakness of the scarred area, and the Board would like an examiner to clarify and comment on whether the symptoms that the Veteran is describing in regards to his abdominal scar, status post right inguinal hernia repair are the medical equivalent of pain or unstableness.  

PTSD

With respect to the claim for an initial rating greater than 50 percent for service-connected PTSD, review of the record discloses that the Veteran last had a VA examination for compensation and pension purposes in December 2012.  The Board observes that based on the Veteran and his friends reports of symptomatology at the Board hearing, the Veteran may have heightened symptomatology in regards to his PTSD, including obsessional rituals such as checking locks and scanning tree lines, memory difficulties, nightmares and night sweats.  The Veteran has suggested that his examination was inadequate, and such evidence raises the question of whether the current medical evidence is sufficient to render a decision on the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 183 (2007).  While the "mere passage of time" does not render the December 2012 psychiatric examination inadequate, given evidence that the Veteran's psychiatric symptoms may have increased in severity, a new examination would be helpful to assess his current mental status.  See Palczewski, 21 Vet. App. 174, 181 (2007); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the Veteran should be scheduled for a current VA psychiatric evaluation. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  PLEASE CONTACT THE VETERAN TO ASCERTAIN HIS ADDRESS AND SCHEDULE HIM FOR A VA EXAMINATION IN ACCORDANCE WITH HIS LOCATION.  PLEASE DOCUMENT IN THE RECORD.  The examination is scheduled to determine whether it is at least as likely as not that any skin condition of the feet, including tinea pedis, is related to service.  Copies of all pertinent records in the Veteran's ECF, or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner must specify in the report that these records have been reviewed.  All tests deemed necessary should be conducted and the results reported in detail. 

After review of the claims file and examination of the Veteran, the examiner must identify any and all skin condition of the feet found, to include any tinea pedis.

Then, the examiner must opine as to whether it is at least as likely as not that any skin condition of the feet, to include tinea pedis had its onset during and or was caused by the Veteran's active service, to include in-service fungal infection of the feet.  

The examiner must provide a rationale with his or her opinion.  The examiner must specifically address lay evidence of record, particularly from the Veteran, with respect to the onset of, any in-service reports of symptoms or treatment for that condition, and continuous presence of symptoms of a skin condition of the feet following separation from service. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected abdominal scar, status-post hernia repair.  The ECF must be reviewed by the examiner.  A notation of such review must be included in the examination report.

All tests deemed necessary should be conducted and the results reported in detail.  The examiner should specifically address the area of the scar, any residuals, and whether such is unstable or painful.  The examiner should include a discussion of the Veteran's reported weakness of the scar, and whether this equates to a painful or unstable scar.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the status of the service-connected PTSD.  Access to VBMS/Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The examiner must provide a full multi-axial evaluation and provide an opinion as to the functional effects of the service-connected PTSD on the appellant's ability to work.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a skin disability of the feet, and entitlement to a compensable initial rating for an abdominal scar, status-post hernia repair and for an initial rating greater than 50 percent for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	(CONTINUED ON NEXT PAGE)













_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

